NO. 07-04-0510-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    JULY 25, 2005

                         ______________________________


                            LIONEL SAENZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. A 13575-9911; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant Lionel Saenz challenges an order of the trial court revoking his community

supervision and sentencing him to ten years confinement. By a single issue, appellant

contends he is entitled to a new hearing on the State’s motion to revoke because he

received ineffective assistance of counsel. We affirm.
       On February 7, 2001, appellant pled guilty to possession of a controlled substance

and received ten years community supervision. In January 2004, the State filed a motion

to revoke alleging appellant (1) failed to report by mail to his community supervision officer

in Erath County, (2) failed to make payment for restitution and fees for the month of

January 2004, and (3) failed to complete 400 hours of community service at a rate of eight

hours per month.


       Upon learning of the State’s motion to revoke, appellant consulted attorney Jaime

Lopez. At Lopez’s request, appellant provided Lopez with documentary evidence he

believed would support his defense. However, due to unforseen medical expenses,

appellant was unable to retain Lopez, and the trial court appointed Jerry Matthews as his

defense counsel.      At Matthews’s request, Lopez faxed appellant’s documents to

Matthews’s office. At the revocation hearing, none of the documents were presented as

evidence, and appellant was the only witness called to testify in his defense. The court

revoked appellant’s community supervision and assessed the original sentence of ten years

confinement.


       Appellant subsequently filed a notice of appeal and requested a new trial alleging

ineffective assistance of counsel. At the hearing on the motion, the court heard testimony

from appellant’s community supervision officers as well as from Lopez and Matthews.

Appellant and several witnesses also testified to the documents appellant had provided to

counsel prior to the revocation hearing. Appellant also testified to the nature of counsel’s


                                              2
representation.   After hearing the evidence, the court determined appellant had not

received ineffective assistance of counsel and denied his motion for new trial. Maintaining

Matthews’s representation was inadequate, appellant challenges the order to revoke his

community supervision.


       A claim of ineffectiveness is reviewed under the standard set out in Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Under Strickland, a

defendant must establish that (1) counsel’s performance was deficient (i.e., fell below an

objective standard of reasonableness), and (2) there is a reasonable probability that but for

counsel’s deficient performance, the result of the proceeding would have been different,

a reasonable probability being a probability sufficient to undermine confidence in the

outcome.    Rylander v. State, 101 S.W.3d 107, 110 (Tex.Cr.App. 2003); see also

Hernandez v. State, 726 S.W.2d 53, 55 (Tex.Cr.App. 1986). Regarding the second prong,

appellant must demonstrate by a preponderance of the evidence that the deficient

performance prejudiced his defense. Mitchell v. State, 68 S.W.3d 640, 642 (Tex.Cr.App.

2002); Thompson v. State, 9 S.W.3d 808, 813 (Tex.Cr.App. 1999). Failure to make the

required showing of either deficient performance or sufficient prejudice defeats the

ineffectiveness claim. See Tong v. State, 25 S.W.3d 707, 712 (Tex.Cr.App. 2000).


       In the present case, we begin by reviewing appellant’s contentions with respect to

the second prong of the Strickland test. Specifically, appellant contends his defense was

prejudiced because his community supervision officer in Hale County testified that the


                                             3
State’s allegation pertaining to appellant’s failure to report was improperly drafted.

Appellant insists this testimony, when combined with copies of his mail-in report forms,

affirmatively proves he complied with his community supervision in this regard. He further

argues, if counsel had pursued this defensive theory and submitted the supporting

documents as evidence, the outcome of the proceeding might have been different.


       Appellant exhibits similar concern for counsel’s performance in response to the

allegations he failed to make payment and failed to complete the required hours of

community service. He claims counsel could have pursued the testimony of his community

supervision officer that the State usually does not file a motion to revoke solely for

nonpayment of fees. Appellant also contends that if counsel had submitted his community

service worksheet, there would have been conflicting evidence regarding whether he had

completed the requisite number of hours.


       Based on the evidence presented, we do not find by a preponderance of the

evidence that counsel’s failure to pursue the legal strategies suggested by appellant

prejudiced his defense.       In a revocation proceeding the State must prove by a

preponderance of the evidence that the probationer violated a condition of community

supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874

(Tex.Cr.App. 1993). When more than one violation of the conditions of community

supervision is found by the trial court, the revocation order shall be affirmed if one sufficient




                                               4
ground supports the court's order. Moore v. State, 605 S.W.2d 924, 926 (Tex.Cr.App.

1980); Jones v. State, 571 S.W.2d 191, 193 (Tex.Cr.App. 1978).


       Even if appellant could have shown a viable defense to the allegation that he failed

to report by mail in Erath County, he presented no evidence, documentary or otherwise,

refuting his failure to make payment or his failure to complete the required hours of

community service. In fact, the community service worksheet provided to counsel and

admitted at the hearing on motion for new trial indicates appellant did not even begin

fulfilling his community service obligation until after the motion to revoke was filed.


       Because the trial court was able to ascertain appellant violated at least one of the

conditions of his community supervision, any actions or omissions by appointed counsel

could not have prejudiced his defense. Since this finding is dispositive of appellant’s

ineffective assistance claim, we find it unnecessary to determine whether counsel’s actions

actually fell below an objective standard of reasonableness. Appellant’s sole issue is

overruled.


    Accordingly, the judgment of the trial court is affirmed.


                                           Don H. Reavis
                                             Justice

Do not publish.




                                              5